Judgment, Supreme Court, Bronx County (Alexander Hunter, J.), rendered February 11, 1998, convicting defendant, after a nonjury trial, of two counts of criminal sale of a controlled substance in the third degree and one count of criminal possession of a controlled substance in the third degree, and sentencing him to concurrent terms of 1 to 3 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the court’s determinations concerning credibility.
The existing record establishes that defendant received meaningful representation (see, People v Benevento, 91 NY2d 708, 713-714), particularly given the fact that this was a non-jury trial.
The court properly admitted the drugs into evidence after the People established a suitable chain of custody, through the testimony of the four police officers involved in the arrests, that those were the drugs recovered from defendant and his two buyers at the time of their arrest (see, People v Julian, 41 NY2d 340). Concur — Ellerin, J. P., Rubin, Saxe and Buckley, JJ.